DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 6, 2020 has been entered.
Response to Amendment
	This is an office action in response to applicant’s arguments and remarks filed on November 6, 2020. Claims 1-6 are pending in the application and are being examined herein.
Status of Objections and Rejections
	The objection to the claims has been withdrawn in view of Applicant’s amendment.
	The rejection of claim 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is maintained and modified as necessitated by the amendments.
	All other rejections from the previous office action are withdrawn in view of Applicant’s amendment.
	New grounds of rejection under 35 U.S.C. 103 are necessitated by the amendments.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “at least one of one measurement pump cell and one electrochemical sensor cell” in line 2 of the claim. It is unclear whether this limitation means: 1) one measurement pump cell, 2) one electrochemical sensor cell, 3) one measurement pump cell AND one electrochemical sensor cell, 4) at least one measurement pump cell, 5) at least one electrochemical sensor cell, 6) at least one measurement pump cell AND at least one electrochemical sensor cell, 7) at least one measurement pump cell AND only one electrochemical sensor cell, or 8) only one measurement pump cell AND at least one electrochemical sensor cell. For the purpose of examination, Examiner interprets the limitation to be at least inclusive of any of the meanings listed previously.
Claim 6 recites the limitation “a control voltage” in lines 11-12 of the claim. It is unclear whether the limitation “a control voltage” in lines 11-12 is the same as or different from the previously recited “a control voltage” in line 5 of the claim. For the purpose of examination, Examiner interprets the limitation “a control voltage” in lines 11-12 to be at least inclusive of any of the meanings listed previously.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sekiya et al. (US 2015/0276659 A1) (provided in Applicant’s IDS filed on March 28, 2018) and further in view of Miyashita et al. (US 2009/0120791 A1) (hereinafter “Miyashita-1”) and further in view of Kaneyasu et al. (US 5,124,021 A), as evidenced by Miyashita et al. (US 2009/0242404 A1) (hereinafter “Miyashita-2”) and Abe et al. (JP 2014190940 A) (references herein made with respect to English Machine Translation) with respect to claims 1 and 3.
Regarding claim 1, Sekiya teaches a sensor element (a sensor element 101, Fig. 2, para. [0024]) comprising:
a layered body that includes a plurality of stacked layers of an oxygen ion-conductive solid electrolyte (a layered body in which six layers respectively made of an oxygen ion-conductive solid electrolyte are stacked, Fig. 2, para. [0031]), and that includes a measurement-object gas flowing portion (a measurement-object gas flowing portion is a region from the gas inlet port 10 to the third internal cavity 61, Fig. 2, para. [0034]);
a measurement electrode provided on an inner peripheral surface of the measurement-object gas flowing portion (a measurement electrode 44 provided directly on an upper surface of a first solid electrolyte layer 4 facing the third internal cavity 61 which is part of the measurement-object gas flowing portion, Fig. 2, para. [0034] & [0055]);
a measurement-object gas side electrode provided in a region of the layered body (a first outer pump electrode 23 corresponds to a measurement-object gas side electrode provided in an area on an upper surface of the second solid electrolyte layer 6, Fig. 2, para. [0039] & [0075]);
a reference electrode that is formed inside of the layered body (a reference electrode 42 is formed between the upper surface of the third substrate layer 3 and the first solid electrolyte layer 4 of the layered body, Fig. 2, para. [0037]); and
a reference gas introducing layer made of a porous material having pores (an atmosphere introducing layer 48 is made of a ceramic material such as porous alumina, Fig. 2, para. [0036]), 
Sekiya teaches that the inlet portion (rear end side) of the atmosphere introducing layer 48 lies within the sensor element 101 (Fig. 2), and therefore fails to teach wherein the inlet portion is located at a rear end of the sensor element. However, Miyashita-1 teaches a gas sensor for measurement of a particular gas component in a to-be-measured gas (abstract, para. [0001]) like that of Sekiya. Miyashita-1 teaches a gas sensor 1 comprising a reference electrode 48 covered by a porous atmosphere introducing layer extending from a rear end surface defining a plane of a rear end of a sensor element 14, the porous atmosphere introducing layer having an inlet portion located at the rear end of the sensor element 14 (Fig. 4, para. [0040], [0042], [0086]; Examiner interprets the rear end side of the porous atmosphere introducing layer at the rear end of the sensor element 14 to be an inlet portion). Examiner interprets the layer covering the reference electrode 48 to be a porous atmosphere introducing layer in Fig. 4 of Miyashita-1 because this porous atmosphere introducing layer is known in the art, as evidenced by Miyashita-2 and Abe. Miyashita-2 teaches a gas sensor 100 comprising a reference electrode 42 surrounded by an air introduction layer 48 consisted of porous alumina (Fig. 1, para. [0027] & [0040]), and Abe teaches a gas sensor 100 comprising a reference electrode 42 covered by an atmosphere introduction layer 48 made of porous alumina (Fig. 1, para. [0012] & [0018]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the porous atmosphere introducing layer of Sekiya with the porous atmosphere introducing layer 
Modified Sekiya is silent with respect to any spaces in the atmosphere introducing layer other than the pores, and therefore fails to teach the reference gas introducing layer including one or more gas flowing spaces that are different from the pores provided over a region from the inlet portion to the reference electrode in a direction in which the reference gas is flowed. However, Kaneyasu teaches a solid electrolyte gas sensor for measuring a concentration of a gas to be detected in a gas mixture (abstract) like that of Modified Sekiya. Kaneyasu teaches a porous cover layer 23 protecting a conductor 12 exposed to a gas, the porous cover layer 23 having a plurality of spaces for gas to flow in from outside of the sensor (Fig. 8, col. 9, lns. 24-28, col. 13, lns. 45-50). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the porous atmosphere introducing layer of Modified Sekiya to include a plurality of spaces provided over a region from the inlet portion towards the reference electrode in the gas flow direction as taught by Kaneyasu because it withstands clogging better than a layer having only pores (Kaneyasu, Fig. 8, col. 14, lns. 3-10).
The limitations “a measurement-object gas is introduced and flowed in,” “exposed to the measurement-object gas,” and “introduces a reference gas being used as a standard for detection of a specific gas concentration in the measurement-object gas and that flows the reference gas to the reference electrode” are intended use limitations. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. 
Examiner further notes that Modified Sekiya teaches that a measurement-object gas is introduced and flowed in the measurement-object gas flowing portion (Fig. 2, para. [0038]), so the measurement-object gas flowing portion is capable of the recitation “a measurement-object gas is introduced and flowed in.” Modified Sekiya also teaches that the first outer pump electrode 23 corresponding to the measurement-object gas side electrode is provided in an area on an upper surface of the second solid electrolyte layer 6 that is exposed to an external space (Fig. 2, para. [0039] & [0075]), so the first outer pump electrode corresponding to the measurement-object gas side electrode is capable of the recitation “exposed to the measurement-object gas.” Modified Sekiya also teaches that the porous atmosphere introducing layer introduces a reference gas that is used as a standard for detection of a specific gas concentration in the measurement-object gas and that the porous atmosphere introducing layer introduces the reference gas into the reference electrode (Sekiya, Fig. 2, para. [0036] & [0085], Miyashita-1, Fig. 4, para. [0043], Miyashita-2, Fig. 1, para. [0040], Abe, Fig. 1, para. [0018], Kaneyasu, Fig. 8, col. 9, lns. 24-28, col. 13, lns. 45-50, see modifications supra), so the porous atmosphere introducing layer is capable of the recitation “introduces a reference gas being used as a standard for detection of a specific gas concentration in the measurement-object gas and that flows the reference gas to the reference electrode.” 
Regarding claim 2, Modified Sekiya teaches wherein each of the one or more gas flowing spaces is separated from the reference electrode (the plurality of spaces are separated from the reference electrode 42, Sekiya, Fig. 2, para. [0036], Kaneyasu, Fig. 8, col. 9, lns. 24-28, 
Regarding claim 3, Modified Sekiya teaches wherein the layered body extends in a longitudinal direction from a front end of the sensor element to the rear end of the sensor element (the layered body extends in a longitudinal direction from a front end of the sensor element 101 to the rear end of the sensor element 101, Fig. 2, para. [0024], [0031]), and the reference gas introducing layer is provided from the reference electrode to an end surface of the layered body in the longitudinal direction (the porous atmosphere introducing layer is provided from the reference electrode 42 to an end surface of the layered body in the longitudinal direction, the end surface of the layered body being the rear end of the sensor element 101, Sekiya, Fig. 2, para. [0036], Miyashita-1, Fig. 4, para. [0043], Miyashita-2, Fig. 1, para. [0040], Abe, Fig. 1, para. [0018], see modification supra), and
the inlet portion of the reference gas introducing layer is exposed to the end surface of the layered body (the rear end side of the porous atmosphere introducing layer is exposed to the end surface of the layered body, the end surface of the layered body being the rear end of the sensor element 101, Sekiya, Fig. 2, para. [0036], Miyashita-1, Fig. 4, para. [0043], Miyashita-2, Fig. 1, para. [0040], Abe, Fig. 1, para. [0018], see modification supra; Examiner interprets the rear end side of the porous atmosphere introducing layer to be the inlet portion). 
The limitations “exposed to the measurement-object gas” and “exposed to the reference gas” are intended use limitations. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must 
Examiner further notes the Modified Sekiya teaches that front end of the sensor element 101 is exposed to the measurement-object gas (Figs. 1-2, para. [0024]-[0026]), so the front end of the sensor element is capable of the recitation “exposed to the measurement-object gas.” Modified Sekiya also teaches that the rear end of the sensor element is exposed to the reference gas (Figs. 1-2, para. [0024], [0030], [0036]), so the rear end of the sensor element is capable of the recitation “exposed to the reference gas.”
Regarding claim 4, Modified Sekiya teaches the one or more gas flowing spaces (the plurality of spaces, Sekiya, Fig. 2, para. [0036], Kaneyasu, Fig. 8, col. 9, lns. 24-28, col. 13, lns. 45-50, see modification supra). Modified Sekiya is silent with respect to the sectional area of each of the plurality of spaces, and therefore fails to teach wherein the one or more gas flowing spaces have a total minimum sectional area Smin of not smaller than 0.0001 mm2, the total minimum sectional area Smin being a total of minimum sectional areas each perpendicular to the direction in which the reference gas is flowed. However, Modified Sekiya teaches that the porous atmosphere introducing layer 48 applies a specified diffusion resistance to the reference gas and introduces the resistance-applied reference gas into the reference electrode 42 (Fig. 2, para. [0036]). Modified Sekiya teaches wherein the porosity of the atmosphere introducing layer 48 (and thus the total minimum sectional area of the plurality of spaces) is a result-effective variable. Specifically, Modified Sekiya teaches that the porosity of the atmosphere introducing layer 48 (and thus the total minimum sectional area of the plurality of spaces) controls the diffusion resistance to the reference gas (Fig. 2, para. [0036]). Since this particular parameter is recognized as a result-effective variable, i.e. a variable which achieves a recognized result, the 2 through routine experimentation in order to yield the predictable desired diffusion resistance of the atmosphere introducing layer.
Regarding claim 5, Modified Sekiya teaches a gas sensor comprising the sensor element according to claim 1 (a gas sensor 100 comprising the sensor element 101, Fig. 2, para. [0024], see rejection of claim 1 supra).
Regarding claim 6, Modified Sekiya teaches at least one of one measurement pump cell and one electrochemical sensor cell (a measurement pump cell 41 and an electrochemical sensor cell 82, Fig. 2, para. [0055] & [0057]), 
wherein the measurement pump cell includes the measurement electrode, an outer electrode provided in a region of the layered body that is exposed to the measurement-object gas, and a variable power supply (the measurement pump cell 41 includes the measurement electrode 44, a second outer pump electrode 23 formed separately from the measurement-object gas side electrode on the outer surface of the sensor element 101 that is exposed to the measurement-object gas, and a variable power supply 46, Fig. 2, para. [0055], [0057], [0081]; Examiner interprets the second outer pump electrode to read on the outer electrode of the measurement pump cell), and the electrochemical sensor cell includes the measurement electrode and the 
a reference gas regulation pump cell including the reference electrode, the measurement-object gas side electrode, and a power supply (a reference gas regulation pump cell 90 includes the reference electrode 42, the first outer pump electrode 23 which corresponds to the measurement-object gas side electrode, and a power supply 92, Fig. 2, para. [0060], [0075], [0081]).
The limitation “exposed to the measurement-object gas” in an intended use limitation, and the limitations “generating a control voltage to maintain a voltage between the measurement electrode and the reference electrode at a constant value,” “detects an electromotive force between the reference electrode and the measurement electrode,” “applies a control voltage between the reference electrode and the measurement-object gas side electrode to pump in oxygen to a periphery of the reference electrode,” “detect a value of a pump current when the variable power supply is generating the control voltage,” and “the specific gas concentration in the measurement-object gas is calculated based on the pump current or the electromotive force” are functional limitations. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Sekiya teaches the second outer pump electrode 23 formed on the outer surface of the sensor element 101 that is exposed to the measurement-object 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3 have been considered but are moot in light of new grounds of rejection. Prior art Miyashita-1 is now relied upon for the features of: the reference gas introducing layer including an inlet portion that is located at a rear end of the sensor element, wherein the reference gas introducing layer is provided from the reference electrode to an end surface of the layered body in the longitudinal direction, and wherein the inlet portion of the reference gas introducing layer is exposed to the end surface of the layered body as recited supra.
Applicant's arguments filed November 6, 2020 have been fully considered but they are not persuasive.
In the arguments presented on pages 7-8 of the amendment, Applicant argues that the cover structure 23 shown in Kaneyasu is insufficient to support the argument made in the office action that it would be obvious to modify Sekiya with Kaneyasu. Applicant asserts that Kaneyasu merely teaches a solid electrolyte gas sensor without any disclosure of introducing a reference gas. 
Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In response to applicant's argument that it would not be obvious to modify Sekiya with Kaneyasu because Kaneyasu does not teach a reference gas, the test for obviousness is not In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Sekiya already teaches a porous atmosphere introducing layer 48 for introducing the reference gas (Fig. 2, para. [0036]). Sekiya is silent with respect to any spaces in the atmosphere introducing layer other than the pores, and therefore only fails to teach the reference gas introducing layer including one or more gas flowing spaces that are different from the pores. Examiner modifies the porous atmosphere introducing layer of Sekiya in view of Kaneyasu to include a plurality of spaces other than the pores as taught by Kaneyasu because it withstands clogging better than a layer having only pores (Kaneyasu, Fig. 8, col. 9, lns. 24-28, col. 13, lns. 45-50, col. 14, lns. 3-10). Examiner is not using Sekiya alone, using Kaneyasu alone, or modifying Kaneyasu in view of Sekiya. Kaneyasu is only used to show that a porous layer for introducing a gas may comprise a plurality of spaces other than the pores, and provides the motivation for modifying Sekiya in view of Kaneyasu, the motivation being that the modification would avoid clogging, for example when in an environment having particulate matter such as the vehicle exhaust gas pipe environment of Sekiya (Sekiya, para. [0025]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232.  The examiner can normally be reached on Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.T./            Examiner, Art Unit 1794                                                                                                                                                                                            
/JAMES LIN/            Supervisory Patent Examiner, Art Unit 1794